UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA
UNITED STATES OF AMERICA, Case No. 4:20-cr-00012-RRB-SAO
Plaintiff,
VS. RIGHT TO SPEEDY TRIAL ACT/FSA
ACKNOWLEDGMENT & WAIVER
ROBERT ALBAUGH

Defendant.

 

| ROBERT ALBAUGH _., the above-named Defendant, understand that | have a
right to a trial in this matter within seventy (70) days from my arraignment on the
indictment/information. | also understand that | can agree to certain exclusions from this
70-day period. In order to allow my attorney a reasonable period of time necessary for
effective preparation and representation including: reviewing the discovery and evidence
in my case, conducting an independent investigation, researching potential pre-trial
motions, evaluating options for pre-trial resolution (plea bargain), and/or preparing for trial
in the event a pre-tnal resolution does not occur, | agree that an initial exclusion of time

should occur between this date and my Trial Setting Conference.

Therefore, | agree that the period from today through the date of my Trial Setting
Conference [set approximately forty-five (45) days from now] should be excluded from
the seventy (70) day speedy trial calculation. This will allow the United States to provide
discovery to my attorney, my attorney to review it and discuss it with me, my attorney to
review possible defenses with me, and my attorney to advise me of potential courses of
action. This will also permit my attorney to be prepared to advise the court about the
status of the case at the Trial Setting Conference at which the Court will address any

further possible speedy trial issues.

4 td
DATED this 3 dayof “e¢ 2020.

sc jcalsemen ee
pH A ) f24
efendant

 
